Citation Nr: 0731438	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-08 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
Type II.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary bypass surgery (claimed as a 
heart condition), to include as secondary to service-
connected diabetes mellitus Type II.

3.  Entitlement to service connection for grade I 
hypertensive retinopathy (claimed as eye problems), to 
include as secondary to service-connected diabetes mellitus 
Type II.

4.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected diabetes 
mellitus Type II.

5.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service-connected 
diabetes mellitus Type II.

6.  Entitlement to service connection for epididymal cyst, 
right scrotum.

7.  Entitlement to service connection for respiratory 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964 and November 1964 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for 
epididymal cyst, right scrotum and a respiratory disorder are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Hypertension was not present within one year of the 
veteran's discharge from service, and is not etiologically 
related to service or service-connected diabetes mellitus 
Type II.

2.  Coronary artery disease, status post coronary bypass 
surgery (claimed as a heart condition) was not present within 
one year of the veteran's discharge from service, and is not 
etiologically related to service or service-connected 
diabetes mellitus Type II.

3.  Hypertensive retinopathy is due to a disability for which 
service connection has not been established. 

4.  Sexual dysfunction was not present in service, and is not 
etiologically related to service or service-connected 
diabetes mellitus Type II.

5.  Major depressive disorder was not present within one year 
of the veteran's discharge from service, and is not 
etiologically related to service or service-connected 
diabetes mellitus Type II.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to or the 
result of service-connected diabetes mellitus Type II.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2007).

2.  Coronary artery disease, status post coronary bypass 
surgery (claimed as a heart condition) was not incurred in or 
aggravated by active service, its incurrence or aggravation 
during active service may not be presumed, and it is not 
proximately due to or the result of service-connected 
diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

3.  Hypertensive retinopathy (claimed as eye problems) was 
not incurred in or aggravated by active service, and it is 
not proximately due to or the result of service-connected 
diabetes mellitus Type II.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

4.  Sexual dysfunction was not incurred in or aggravated by 
active service, and it is not proximately due to or the 
result of service-connected diabetes mellitus Type II.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).

5.  Major depressive disorder was not incurred in or 
aggravated by active service, its incurrence or aggravation 
during active service may not be presumed, and it is not 
proximately due to or the result of service-connected 
diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA by letters 
mailed in July 2002 and January 2004.  Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Although the veteran was not provided notice with respect to 
the disability rating or effective date elements of his 
claims until March 2006, after the initial adjudication of 
the claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claims was no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical 
records, VA treatment records, and records from the Social 
Security Administration (SSA) associated with a disability 
determination. The originating agency afforded the veteran 
appropriate VA examinations and obtained medical opinions on 
the etiology of all of the claimed disabilities except for 
the psychiatric disability.  The Board has determined that 
obtaining a VA nexus opinion is not required in the 
psychiatric claim because the evidence currently of record is 
sufficient to decide the claim, and there is no reasonable 
possibility that development to obtain such an opinion would 
result in evidence to substantiate the claim.  The evidence 
shows no complaint or finding of depression until many years 
after the veteran's discharge from service, but prior to the 
veteran being diagnosed with diabetes.  There is other 
medical opinion evidence pertaining to the other claimed 
disabilities that tends to indicate that there too is no 
causal relationship between the veteran's psychiatric 
disability and his diabetes based on the same reasoning.

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in May 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis, hypertension or coronary artery 
disease becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2007).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Hypertension, Coronary Artery Disease, Status Post Coronary 
Bypass Surgery, Hypertensive Retinopathy, and Sexual 
Dysfunction

Evidence

The service medical records and the July 1976 VA examination 
report are absent any relevant complaints or abnormal 
findings.   

Records from Wythe County Community Hospital include a 
February 1998 record that notes that the veteran presented 
with complaints of six to eight weeks of urinary frequency, 
polyuria, and polydipsia, and about 15 to 20 pounds of weight 
loss in the last four weeks.  The registered nurse's notes 
regarding labwork reflect that the veteran had a glucose 
value of "[greater than] 1000."  The registered nurse 
provided a diagnosis of hypoglycemia.  It was noted that the 
veteran was provided Micronase and that the ADA [American 
Diabetic Association] diet was discussed with him.  It was 
further noted that the veteran was advised to follow-up with 
his doctor.  Thereafter, in a May 1998 letter, Dr. R.H. noted 
that the veteran had significant risk factors for 
hypertension and diabetes and a strong family history of 
coronary artery disease.  

An April 1998 VA treatment record notes that the veteran 
presented with complaints of an increase in urinary frequency 
and an increase in thirst and hunger, but no weight loss for 
the past three weeks.  It was noted that the veteran had a 
family history for diabetes mellitus and that his glucose 
level was 90.  The examiner noted a diagnostic impression of 
polydipsia/polyuria.  A May 1998 record appears to indicate 
that the veteran had a history of a blood sugar level of 264.  
It was noted that the current labs were okay with a level of 
90.  The examiner noted an assessment of possible diabetes 
mellitus.  It was noted that the veteran did not want any 
medications but he indicated that he would follow a diet.  

Records from Wythe County Community Hospital include an 
August 1998 admission report that indicates that the only 
medication the veteran took was anti-arthritic medicine for 
pain in his left knee.  Dr. J.B. noted the following 
admitting impressions:  acute anterior myocardial infarction; 
smoker; and history of hypertension, diabetes, and coronary 
artery disease.  The August 1998 discharge summary notes that 
the veteran had, "no prior history of prior myocardial 
infarction; documented long term hypertension; diabetes."  
An August 1998 report of consultation, however, notes that 
the veteran only had a medical history significant for 
hyperglycemia and mild hypertension with no documented 
history of diabetes.  

A February 1999 VA treatment record notes that the veteran 
was borderline diabetic.  The examiner's assessment included 
mild hypertension and history of glucose intolerance.  The 
September 1999 Agent Orange exam showed that the veteran 
reported that he had had hypertension for the past one and 
half years.  The examiner's initial impression was 
hypertension, controlled.  

Records from Wythe County Community Hospital dated from July 
2000 to August 2000 show that Dr. R.H. reported that the 
veteran presented with complaints of fatigue, weakness, 
nocturia, polyuria, and anorexia that had been present for 
the past four to five days.  He had a dry throat and an 
increased thirst as well for the past week.  Dr. R.H. noted 
that the veteran was previously hospitalized in August 1998 
for acute inferior wall myocardial infarction.  Subsequent 
cardiac catheterization showed multivessel coronary artery 
disease, and the veteran underwent coronary bypass surgery.  
Dr. R.H. indicated that in the emergency department, the 
veteran's blood sugar was noted to be markedly elevated at 
1,041 [subsequent blood sugars were 682, 528, 413, 382, and 
348].  Dr. R.H. noted diagnoses of new onset diagnosis of 
diabetes mellitus nonketotic, atherosclerotic coronary artery 
disease with known prior inferior wall myocardial infarction, 
and status post coronary artery bypass graft surgery.  Dr. 
R.H. indicated that the veteran was started on Glucophage and 
an ADA diet.  He also underwent diabetic teaching.  

VA treatment records dated from August 2000 to September 2000 
similarly note an assessment of new adult onset diabetes 
mellitus.  A June 2001 record notes that the veteran 
complained of erectile dysfunction.  A nurse practitioner 
attributed this problem to either the medicine that he took 
for his diabetes or the medicine he took for his heart.  An 
October 2001 optometry note only notes an assessment of 
suspect diabetic refractive shifts, and transient visual 
disturbance.

The September 2002 VA diabetes/genitourinary examination 
report shows that the veteran reported that his hypertension 
was discovered in 1998, when he had problems with his heart.  
Based on information provided by the veteran, B.G., a family 
nurse practitioner, commented that the veteran's heart attack 
and hypertension started prior to his diabetes being 
diagnosed.  Also, B.G. noted that the veteran had had 
erectile dysfunction since his heart surgery in 1998.  Dr. 
G.F. (or B.G.) then concluded that the veteran's 
hypertension, sexual dysfunction, and heart problems were 
diagnosed and treated in 1998, two years prior to diabetes 
being diagnosed.  Therefore, Dr. G.F. opined that it was more 
likely than not that the veteran's diabetes did not produce 
his heart problems or hypertension.  Dr. G.F. added, however, 
that these other problems would be more difficult to control 
due to his diabetes.     

The September 2002 VA eye examination report notes that the 
examination revealed grade I hypertensive arteriolar 
sclerosis in both eyes.  The examiner noted an impression of 
grade I hypertensive retinopathy.  The examiner maintained 
that the veteran did not have any signs of diabetes in his 
eyes.   

The February 2004 VA examination report only notes an 
assessment of diabetes mellitus, no nonproliferative diabetic 
retinopathy of both eyes.  

The February 2004 VA examination report shows that Dr. G.F. 
(the VA physician noted above) reviewed the claims files.  
Dr. G.F. provided diagnoses of diabetes mellitus type II, 
hypertensive arteriosclerotic coronary artery disease, and 
status post myocardial infarction with bypass surgery times 
four.  Dr. G.F. again observed that the veteran's 
hypertension, sexual dysfunction, and heart problems were 
diagnosed and treated in 1998, two years prior to diabetes 
being diagnosed officially.  It remained Dr. G.F.'s opinion 
that it was more likely than not that the veteran's diabetes 
did not produce his heart problems.  In regard to the nurse's 
diagnosis of hypoglycemia in February 1998, Dr. G.F. 
maintained that he did not know if the nurse's assessment was 
backed by a physician's official diagnosis and signature and 
a physician's official treatment.  Thus, Dr. G.F. maintained 
that it would be pure speculation on his part to conclude 
that the nurse's diagnosis was the official diagnostic date 
for the veteran's diabetes.  Dr. G.F. explained that one 
episode of hypoglycemia does not support a diagnosis of 
diabetes mellitus type II.  Dr. G.F. indicated that as far as 
the lab work reflecting a glucose value greater than 1000, he 
maintained that he had never seen a 1000 blood glucose value.  
Dr. G.F. further explained that the fact that the veteran was 
given a prescription for Glyburide [Micronase] and put on an 
ADA diet for the one episode did not necessarily mean that he 
had a diagnosis officially made of diabetes mellitus type II 
at that time.  

Dr. G.F. noted that a glucose reading of 137 by a VA 
examination in August 1999, which was after the myocardial 
infarct, but nearly a year before the July 2000 diagnosis of 
new onset diabetes mellitus by Dr. H., did not signify a 
diagnosis of diabetes mellitus type II.  Dr. G.F. questioned 
whether the veteran continued to take Glyburide and stay on 
an ADA diet or did he do well without either between 1998 and 
2000.  Dr. G.F. indicated that he continued to consider 2000 
as the official date of the veteran's diagnosis of diabetes 
mellitus type II and that treatment for diabetes and anything 
that occurred prior to that time would be considered not due 
to his diabetes according to protocol.  

VA treatment records dated in February 2005, May 2005, 
December 2005, and March 2006 note assessments of 
hypertension, labile.

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with hypertension, coronary artery disease, and 
erectile dysfunction.  Dr. G.F., however, has opined that 
these disorders were not caused by the veteran's service-
connected diabetes.  While the veteran contends that the 
onset of his diabetes was prior to his other medical 
conditions, Dr. G.F. considered the veteran's earlier bout of 
hypoglycemia and episodes of elevated glucose levels and 
remained of the opinion that the veteran's diabetes did not 
cause his heart disability, hypertension, or sexual 
dysfunction.  Dr. G.F. questioned whether the veteran stayed 
on medication and the ADA diet between 1998 and 2000.  The 
medical records do not show that he continued to take 
Micronase or adhered to an ADA diet after the 1998 
hypoglycemia episode.  

Dr. G.F.'s opinion is based on a review of the veteran's 
claims files and supported by a rationale.  There is no 
competent medical opinion to the contrary.  Rather, the June 
2001 VA treatment record shows that a nurse practitioner 
attributed the veteran's erectile dysfunction to either the 
medicine the veteran takes for his diabetes or the medicine 
he takes for his heart.  The medical evidence shows that the 
veteran reported on several occasions that the onset of his 
erectile dysfunction was after his heart surgery and prior to 
him being diagnosed with diabetes, which is consistent with 
Dr. G.F.'s opinion.  In the September 2002 VA examination 
report, Dr. G.F. does suggest that the veteran's diabetes 
might in the future aggravate his heart problems or 
hypertension, but the current medical evidence of record does 
not show any chronic worsening of these disabilities on 
account of the veteran's diabetes.  Accordingly, service 
connection is not in order for hypertension, coronary artery 
disease, and sexual dysfunction as secondary to service-
connected diabetes mellitus Type II. 

The medical evidence does not show, nor does the veteran 
contend that his coronary artery disease or erectile 
dysfunction was present in service.  Also, coronary artery 
disease did not manifest during the one-year presumptive 
period following the veteran's discharge from service.  In 
the March 2003 notice of disagreement, the veteran contended 
that he was diagnosed with hypertension during service.  The 
medical evidence does not show any elevated blood pressure 
readings (160/90 and above) during service and does not 
indicate that the veteran's hypertension was present within 
one year of his discharge from service.  Therefore, service 
connection is also not in order for hypertension, coronary 
artery disease, or sexual dysfunction on a direct or 
presumptive basis.

As for the veteran's claimed hypertensive retinopathy, the 
September 2002 VA examiner indicated that this disorder was 
present while the February 2004 VA examiner did not diagnose 
this disorder.  As the Board finds that service connection is 
not in order for hypertension, it follows that service 
connection for hypertensive retinopathy cannot be 
established.  


Major Depressive Disorder

Evidence 

The service medical records are absent any relevant complaint 
or abnormal clinical finding.  The March 1976 separation 
examination report shows that no psychiatric disorder was 
identified.  

A July 1976 VA examination report is also absent any relevant 
complaint or abnormal clinical findings.  

An August 1989 VA treatment record notes that the veteran's 
problems included anxiety.  A July 1999 record notes that the 
veteran reported that he felt depressed concerning problems 
associated with his job, insurance, and health conditions 
that interfered with him possibly returning to work.  The 
examiner noted an assessment of early depressive symptoms.  
An October 1999 psychology liaison consult record notes that 
the veteran had depression and that he was followed by Dr. S. 
who reported that the veteran was doing well on his current 
medication.  Major depression was noted on Axis I. 

The September 2002 VA mental examination report notes that 
the examiner reviewed the veteran's VA medical records.  The 
veteran reported that he saw a doctor for depression in 
service during the last five months he was in Vietnam.  He 
estimated that he was seen about fifteen times and that he 
was on medication for depression.  He could not remember the 
name of the medication, and he did not know what his formal 
psychiatric diagnosis was in service.  The examiner provided 
a diagnosis of major depressive disorder. 

Analysis

The medical evidence shows that the veteran is currently 
diagnosed with major depressive disorder.  There, however, is 
no competent medical evidence that shows that this disorder 
was caused or aggravated by the veteran's service-connected 
diabetes.  Rather, the evidence tends to show no causal 
relationship in light of the reasoning behind Dr. G.F.'s 
opinion discussed above given that the veteran was diagnosed 
with depression prior to being diagnosed with diabetes.  

The evidence also does not show that the veteran had 
depression during service.  Notwithstanding statements the 
veteran made to the September 2002 VA examiner, the service 
medical records are devoid of any psychiatric complaints.  
Both the separation examination report and the report of the 
VA examination the veteran underwent in July 1976 immediately 
after his discharge from service show that no psychiatric 
disorder was identified.  

In essence, the evidence of a nexus between the veteran's 
major depressive disorder and his service-connected diabetes 
or military service, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not in order for major depressive 
disorder.  


Equipoise Rule

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.


ORDER

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus Type II, is denied.

Service connection for coronary artery disease, status post 
coronary bypass surgery (claimed as a heart condition), 
including as secondary to service-connected diabetes mellitus 
Type II, is denied.

Service connection for grade I hypertensive retinopathy 
(claimed as eye problems), including as secondary to service-
connected diabetes mellitus Type II, is denied. 

Service connection for sexual dysfunction, including as 
secondary to service-connected diabetes mellitus Type II, is 
denied.

Service connection for major depressive disorder, including 
as secondary to service-connected diabetes mellitus Type II, 
is denied. 


REMAND

The veteran contends that he has an epididymal cyst of the 
right scrotum that first developed in service in 1966.  

The service medical records show beginning in November 1966, 
that the veteran complained of right testicular pain.  A 
November 1966 clinical record cover sheet notes that the 
veteran was diagnosed with epididymitis, right.  It was noted 
that it was incurred in the line of duty.  A February 1969 
record notes that the veteran had had pain in his right 
testis for the past three days.  The physical examination 
revealed a possible increase in the size of the right testis.  
An October 1971 record notes that the veteran complained of 
swelling and he reported that he had had this condition for 
the past three or four years.  It was noted that the veteran 
had a long history of genitourinary problems, specifically, 
"epididymitis, [illegible]."  The examiner noted an 
impression of pain in the right testicle, etiology unknown.  
Similar complaints and findings are noted in a record dated 
in March 1972.  Post-service VA treatment records and the 
September 2002 VA diabetes/genitourinary examination report 
show that the veteran is currently diagnosed with epididymal 
cyst of the right testicle.  In light of the veteran's 
current diagnosis and in-service treatment of epididymitis, 
the Board finds that the veteran should be afforded a VA 
examination to determine the etiology of the claimed 
disorder.  

The veteran also contends that he has a respiratory disorder 
that had its onset during service in 1962.  

The service medical records are replete with complaints of a 
sore throat and cough with phlegm.  Numerous assessments of 
upper respiratory infection are noted.  
The impression noted in December 1961 was bronchitis.  A 
March 1971 record notes an impression of "upper respiratory 
infection, bronchitis."  

Post-service medical records include records from Wythe 
County Community Hospital dated in March 1980 that show that 
the veteran complained of a deep hacking cough.  The examiner 
noted a diagnosis of bronchitis.  It was also noted that the 
veteran was a heavy smoker.  VA treatment records dated 
beginning in April 1987 note similar complaints of a cough, 
phlegm, and sore throat, and findings of an upper respiratory 
infection or bronchitis.  A March 1995 record notes that the 
veteran reported a smoking history of 35 years.  Private 
treatment records from Dr. R.H. dated in March 1999 and July 
1999 note the veteran's smoking history and that he had 
chronic obstructive pulmonary disease.  Thereafter, a 
December 2001 VA treatment record notes a diagnostic 
impression of bronchitis, probably aggravated by tobacco 
abuse.  Although no respiratory disorder was detected on VA 
examination conducted in September 2002, an April 2005 VA 
treatment record shows that on a review of systems, the 
veteran continued to have a cough.  

In light of the foregoing, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
the etiology of all currently present respiratory disorders.  

In addition, while this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) is provided.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice that 
he should submit any pertinent evidence 
in his possession.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed 
epididymal cyst of the right scrotum.  
Based upon the examination results and 
the review of the claims folder, the 
examiner should state an opinion with 
respect to any epididymal cyst of the 
right scrotum currently present as to 
whether there is a 50 percent or better 
probability that the disability is 
related to his military service.  The 
rationale for all opinions must also be 
expressed. 

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed 
respiratory disability.  Based upon the 
examination results and the review of the 
claims folders, the examiner should state 
an opinion with respect to each currently 
present respiratory disorder as to 
whether there is a 50 percent or better 
probability that the disability is 
related to his military service or 
smoking.  The rationale for all opinions 
must also be expressed. 
 
4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


